 In the Matter of MARIN COUNTY EMPLOYERS COUNCIL, AFFILIATEDWITH CALIFORNIAASSOCIATIONOF EMPLOYERS,EMPLOYERandPETI-TIONER1andRETAIL CLERKS INTERNATIONAL ASSOCIATION THROUGHITS AGENT,RETAIL CLERKS UNION LOCAL No. 1119, UNIONIn the Matter of ALBERT'S, INC., AFFILIATED WITH CALIFORNIA ASSOCIATION OF EMPLOYERS,EMPLOYER AND PETITIONERandRETAIL,CLERKS INTERNATIONAL ASSOCIATION THROUGH ITS AGENT, RETAILCLERKS UNION LOCAL No.1119, UNIONIn the Matter Of KARL'S, ET AL.,EMPLOYERandNATALIE J. HOLLY,.PETITIONERandRETAILCLERKSINTERNATIONALASSOCIATIONTHROUGH ITS AGENT,RETAIL CLERKS UNION LOCAL No. 1119, UNIONCase Nos. 20-RM-43, 20-RM-44, and 20-RD-35.-Decided November30, 1949DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed, a consolidated hearing was held beforeDavid Karasick and Benjamin B. Law, hearing officers.- The hearingofficers' rulings are free from prejudicial error and are hereby affirmed.The Union's motion to dismiss the petition in Case No. 20-RD-35 onthe ground that it fails to conform to the requirements of Section 9^(c) of the Act and of the Board's Rules and Regulations, is denied, forthe reasons given in paragraph 3, below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in the case, the Board finds :1.Albert's, Inc., the Employer, a California corporation, owns andoperates four retail department stores in San Rafael, San Anselmo,1During the hearing, the parties in CasesNos. 20-RM-43 and 20-RD-35 signed a Stipu-lation for Certification Upon Consent Election for specified employees of all Employersexcept Alberts, Inc.After the hearing, the Petitioner in Case No. 20-RM-44 requestedpermissionto withdraw its petition in that case.Permissionto withdraw was granted bythe Board on November 21, 1949.Asa result, there remains for considerationonly thepetition in Case No. 20-RD-35.87 NLRB No. 40.296 MARTIN, COUNTY EMPLOYERS COUNCIL297Mill Valley, and Richmond,2 California, respectively.During 1948,the Employer purchased merchandise valued in excess of $1,800,000, ofwhich in excess of 65 percent represented the value of shipments tothe stores from points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'2.The Petitioners in Case No. 20-RD-35, a group of, employeesof Albert's, Inc., assert that the Union is no longer the representativeof the Employer's employees, as defined in Section 9 (a) of theamended Act..On July 1, 1948, the Employer and the Union, which had neverbeen certified as bargaining representative of Albert's employees;executed a contract for 1 year, automatically renewable each yearthereafter in the absence of notice to amend given 60 days before theexpiration date.On April 28, 1949, the Union notified the Employerof its desire to amend the contract.Negotiations for a new contractwere fruitless.On July 1, 1949, the expiration date of the contract,a strike was called.During the strike, the Employer continued tonegotiate with the Union.The petition in this case was filed onAugust 15, 1949.The Union asserts that no question of representation is validlyraised by the petition, because the petition states that there isnocurrently recognized bargaining agent.Although the decertification petition is defective in form, the in-firmity is not jurisdictional.4The Board will look to the facts ratherthan to the form to determine if a question of representation exists.It is plain that the Employer currently recognizes the Union as thebargaining representative of its employees.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the following categories of employees maybe included in the same unit : salespersons, stockroom employees, dis-play employees, janitresses, janitors, wrappers, elevator operators, andalteration employees.They also agree upon the exclusion of merchan-dise managers and a confidential secretary.The Employer and the Petitioners would exclude, and the Unionwould include, the employees discussed below : the office manager, thestockroom manager, 3 store managers, the credit manager, 12 buyers,the manager of the accounts receivable department, the manager of ac-2The Richmond store is not involved in this proceeding, as its employees are covered bya separate collective bargaining contract.Leopold Adler Co.,82 NLRB 482 ;Whitney's,81 NLRB 75.* Advance )attdrnCompany(on reconsideration), 80 NLRB 29. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounts payable department, the head cashier, the sales personnel man-ager, the advertising,display, and promotion director,the displaymanager, the floor manager of the second floor, the store superinten-dent, the paymaster, and all office employees of whom there are nor-mally about 30.The record is clear that, except for the paymaster and the officeemployees, all the listed employees responsibly direct the work of from2 to 30 employees and each of them has the authority to hire or dis-charge subordinates or effectively to recommend such action.Wefind therefore that they are supervisors as defined in the Act.Weshall accordingly exclude them from the unit.The Employer would exclude thepaymasteron the ground that, be-cause she handles all pay-roll records, including those of executivepersonnel, she is a confidential employee.However, the paymasterdoes not handle any matters pertaining to labor relations.We findthat she is not a confidential employee within the Board's definitionand therefore shall include her in the unit.-'Theoffice employees,who perform the customary work of such em-ployees in a department store, were included in the store-wide unitcovered by the contract which expired on June 1, 1949.No other unionseeks to represent them in a separate unit. In these circumstances,we believe that they may be included in the same unit with other storeemployees.6Accordingly, we shall include them.We find that all sales employees, stockroom employees, display em-ployees, janitors, janitresses, wrappers, elevator employees, alterationemployees, office employees, and the paymaster, excluding merchan_dise managers, confidential secretaries, the office manager, the stock-room managers,storemanagers,the credit manager, buyers, thqmanager of the accounts receivable department, the manager of theaccounts payable department, the head cashier, the sales personnelmanager, the advertising, display, and promotion director, the displaymanager, the floor manager of the second floor, the store superinten-dent, guards,and all other supervisors as defined in the Act,constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 305 Chicago Railway Equipment Company,85 NLRB 586;International Salt Company,Inc.,74 NLRB 1253.o J. M. High Company,78 NLRB 876 ;Phelps Dodge Mercantile Company,79 NLRB 179. MARIN COUNTY EMPLOYERS COUNCIL299days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining, byRetail Clerks International Association, through its agent, RetailClerks Union Local No. 1119.